UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                September 22, 2005

                                       Before

                 Hon. RICHARD A. POSNER, Circuit Judge

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge


No. 03-3632

UNITED STATES OF AMERICA,                     Appeal from the United States
    Plaintiff-Appellee,                       District Court for the Eastern District
                                              of Wisconsin
      v.
                                              No. 00 CR 225
TYRONE O. YOUNG,
    Defendant-Appellant.                      Rudolph T. Randa,
                                              Chief Judge.

                                     ORDER

       Tyrone Young pleaded guilty to conspiracy to distribute and possess with
intent to distribute cocaine and cocaine base, 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A).
The district court sentenced him to 310 months’ imprisonment, five years’
supervised release, restitution of $1,200, a fine of $3,000 (because he couldn’t pay
any more), and a $100 special assessment. Young appealed, raising the single issue
of whether the court committed plain error by sentencing him under the formerly
mandatory regime. See United States v. Booker, 125 S. Ct. 738 (2005); United
States v. Paladino, 401 F.3d 471 (7th Cir. 2005). The government moved for a
limited remand to the district court for a determination of whether it would have
imposed the same sentence had it known the sentencing guidelines were advisory,
see Paladino, 401 F.3d at 484.
No. 03-3632                                                                   Page 2

       The court has responded that it would have imposed the same sentence, so
the only remaining question is whether the sentence was reasonable. See id. The
court departed downward on the government’s motion to reward substantial
assistance, see U.S.S.G. § 5K1.1. Before the departure, the guidelines range
(actually a point, not a range) was life, based on an offense level of 44 and Young’s
11 criminal history points, which put him in criminal history category V. But in
granting the government’s motion, the court effectively dropped the offense level to
36, yielding a range of 292 to 365 months. Since life would have been presumptively
reasonable, see United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005), the
more favorable term imposed on Young was not unreasonably long, see United
States v. George, 403 F.3d 470, 473 (7th Cir. 2005). Young himself, who filed no
response to the district court’s response to the remand, gives us no reason to think
so.

                                                                        AFFIRMED.